


Exhibit 10.5

 

WALTER INDUSTRIES, INC.

SUPPLEMENTAL PENSION PLAN

 

1.                                       The purpose of this Plan is to provide
supplemental benefits for employees whose pension benefits are limited by reason
of the restrictions set forth in Sections 401 and 415 of the Internal Revenue
Code.

 

2.                                       As used herein, the term “Plan” shall
mean the plan set forth herein; “Qualified Pension Plan” shall mean the Pension
Plan for Salaried Employees of Walter Industries, Inc. Subsidiaries, Divisions
and Affiliates (a plan “qualified” under Section 401(a) of the Internal Revenue
Code); “Year” shall mean the 12-month period ending on each December 31;
“Company” shall mean Walter Industries, Inc. and its subsidiaries, divisions and
affiliates.

 

3.                                       A supplemental benefit shall be
established under this Plan for each employee participating in the Qualified
Pension Plan whose benefit under said Plan has been reduced by reason of the
limitation set forth in Section 401(a)(17) and/or Section 415(b) of the Internal
Revenue Code.  The supplemental benefit shall be an amount equal to the value of
the amount of pension benefit the employee would have been entitled to without
regard to the limitations imposed by Sections 401 and 415 of the Internal
Revenue Code less the actual amount of pension benefit he will receive.

 

4.                                       The Company shall not be required to
fund the benefits payable under this Plan or to segregate any of its assets for
such purpose.  If the Company elects to earmark any assets to pay the benefits
provided hereunder, title to and beneficial ownership of such assets shall at
all times remain in the Company and employees shall not have any property
interest whatsoever in such assets.

 

5.                                       Upon termination of employment,
including termination due to death, an employee (or, in the case of death, his
designated beneficiary) shall be entitled to receive the supplemental benefit
described in paragraph 3 above, the payment of which shall be subject to the
same elections and options applicable to the benefits payable from the Qualified
Pension Plan.  However, the Company may, in its sole discretion, elect to
furnish any and all benefits due under this Plan by purchasing annuities, or by
other means at its disposal, including payment of the present value of such
benefits.

 

6.                                       When an employee’s participation herein
begins the employee shall be informed of such participation and shall be given a
copy of the Plan.

 

7.                                       Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any employee, his designated beneficiary or any other person.

 

--------------------------------------------------------------------------------


 

8.                                       If an employee has not designated a
beneficiary under this Plan, his beneficiary hereunder shall be deemed to be the
same as his designated beneficiary under the Qualified Pension Plan.

 

9.                                       Nothing contained herein shall be
construed as conferring upon an employee the right to continue in the employ of
the Company as an executive or in any other capacity.

 

10.                                 The benefit payable to an employee under
this Plan shall not be deemed salary or other compensation for the purpose of
computing any benefit to which an employee may be entitled under any other
benefit programs.

 

11.                                 The Executive Compensation Committee
(“Committee”) of the Board of Walter Industries, Inc. shall have full power and
authority to interpret, construe and administer this Plan, and its
interpretations and construction thereof, including the amount or recipient of
the payment to be made therefrom, shall be binding and conclusive on all persons
for all purposes.  No member of the Committee shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of this Plan unless attributable to his own willful misconduct or
lack of good faith.

 

12.                                 This Plan shall be construed in accordance
with and governed by the laws of the State of Florida.

 

13.                                 The use of the masculine gender herein shall
be deemed to include the feminine gender.

 

--------------------------------------------------------------------------------
